                     UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                       CIVIL ACTION NO. 1:18-cv-01034

 NORTH CAROLINA STATE                        )
 CONFERENCE OF THE NAACP, et al.             )
                                             )
               Plaintiffs,                   )
        v.                                   )             STATE BOARD
                                             )        DEFENDANTS’ RESPONSE TO
 ROY ASBERRY COOPER III, in his official )              MOTION TO INTERVENE
 capacity as the Governor of North Carolina; )
 et al.                                      )
                                             )
               Defendants.                   )
 _____________________________________ )

       Defendants State Board of Elections Chair Robert B. Cordle, in his official capacity;

State Board of Elections Secretary Stella E. Anderson, in her official capacity; State Board

of Elections member David C. Black, in his official capacity; State Board of Elections

member Ken Raymond, in his official capacity; and State Board of Elections member

Jefferson Carmon III, in his official capacity, (“State Board Defendants”), neither consent

nor object to the pending motion to intervene filed by President Pro Tempore of the North

Carolina Senate Phillip Berger, and Speaker of the North Carolina House of

Representatives Timothy Moore (“Proposed Intervenors”).

       On January 14, 2019, the Proposed Intervenors moved to intervene in this case [DE

7]. The State Board Defendants accepted service of Summons and Plaintiffs’ Complaint

on February 4, 2019. Defendant Cooper filed his Response to the Motion to Intervene on

February 12, 2019 [DE 34]. On February 13, 2019, this Court issued a text Order setting

the State Board Defendants’ deadline for filing any response to Motion to Intervene to




      Case 1:18-cv-01034-LCB-LPA Document 36 Filed 02/14/19 Page 1 of 4
February 19, 2019.     The State Board Defendants incorporate and rely upon Defendant

Cooper’s arguments in his response to said motion to intervene, and further state the

following:

       The Proposed Intervenors’ motion challenges the ability of the current defendants

to defend the case, as well as the ability of the Attorney General’s office to serve as counsel

in the defense of the case.

       For the reasons discussed by Governor Cooper in his response, [DE 34 at 1-2], the

State Board Defendants disagree with the Proposed Intervenors’ contention that

intervention is necessary, or required based on N.C. Gen. Stat. § 1-72.2, or that the State

Board Defendants represented by the undersigned counsel are not capable of defending this

lawsuit. (DE 8 at 11-16) State Board Defendants note that a federal court in North Carolina

has previously rejected a nearly identical contention by the Legislative Intervenors that a

mandatory intervention is appropriate under similar circumstances.         Ansley v. Warren,

2016 U.S. Dist. LEXIS 88010 (W.D.N.C. July 7, 2016) (noting “that Movants may renew

their motions at a later date if it becomes apparent at some point in the future that the State

no longer intends to defend the constitutionality of [challenged legislation.]”)

       Nevertheless, State Board Defendants do not oppose Legislative Intervenors’ being

permitted to intervene, and defer to the Court’s determinations regarding whether and in

what capacity the Proposed Intervenors will be permitted to proceed as part of this action.




                                              2



      Case 1:18-cv-01034-LCB-LPA Document 36 Filed 02/14/19 Page 2 of 4
Respectfully submitted, this 14th day of February, 2019.


                                                JOSHUA H. STEIN
                                                Attorney General

                                                /s/ Olga E. Vysotskaya de Brito
                                                Olga E. Vysotskaya de Brito
                                                Special Deputy Attorney General
                                                N.C. State Bar No. 31846
                                                N.C. Department of Justice
                                                Post Office Box 629
                                                Raleigh, NC 27602
                                                Telephone: (919) 716-0185
                                                Facsimile: (919) 716-6759
                                                Email: ovysotskaya@ncdoj.gov




                                     3



Case 1:18-cv-01034-LCB-LPA Document 36 Filed 02/14/19 Page 3 of 4
                             CERTIFICATE OF SERVICE

       I hereby certify that on this date I electronically filed the foregoing STATE

BOARD DEFENDANTS’ RESPONSE TO MOTION TO INTERVENE with the

clerk of Court using the CM/ECF system which will send notification of such to all

counsel of record in this matter.


       This 14th day of February, 2019.

                                              /s/ Olga E. Vysotskaya de Brito
                                              Olga E. Vysotskaya de Brito
                                              Special Deputy Attorney General




                                          4



      Case 1:18-cv-01034-LCB-LPA Document 36 Filed 02/14/19 Page 4 of 4
